Citation Nr: 0026255	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for a circulatory 
disability.  

5.  Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from February 1945 to July 
1946.  

By a rating action in October 1998, the Lincoln, Nebraska 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claims for service connection for 
the disabilities at issue here and for entitlement to service 
connection for tinnitus.  By that decision, the RO granted 
service connection for bilateral hearing loss, assigning a 
noncompensable disability evaluation.  By a rating decision 
in February 1999, the RO also granted service connection for 
tinnitus, assigning a 10 percent disability rating.  

In a written statement, dated April 15, 1998, the veteran 
indicated that he would also like to apply for increased 
compensation based on unemployability.  A review of the 
claims folder does not reflect any response by the RO to this 
specific request.  The matter is referred to the RO for 
appropriate action.  

In the written arguments of April 1998, the veteran further 
defined his claims by asserting that that he has residuals of 
scarlet fever to include hypertension and arthritis; that he 
has circulatory problems, sinus problems, and respiratory 
problems as residuals of asbestos exposure during service; 
and that he has circulatory problems, hypertension, and 
respiratory problems as residuals of habitual nicotine use 
which was initiated during service.  


FINDING OF FACT

The claims of entitlement to service connection for a 
respiratory disability, hypertension, arthritis, a 
circulatory disability, and a sinus disability are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
respiratory disability, hypertension, arthritis, a 
circulatory disability, and a sinus disability are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law and regulations provide that service connection may 
be granted for a disability resulting from disease or injury 
incurred or aggravated by wartime service.  38 U.S.C.A. §§ 
1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented any well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of his 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The service medical records reflect that there was a 
diagnosis of scarlet fever in March 1945.  The veteran 
complained of a sore throat and generalized malaise for 
several days at that time.  His temperature was 100, and his 
pharynx was beefy red with follicles on both tonsils.  An 
erythematous rash was displayed on the trunk.  He was 
transferred for treatment and disposition.  The service 
medical records do not reflect any sequelae following that 
episode.  The records reflect that there was a diagnosis of 
catarrhal fever, acute, in July 1945.  On that occasion the 
veteran complained of generalized aching pain throughout the 
body with headache.  The condition had been present for the 
past 2 days and had become progressively worse.  The physical 
examination was essentially normal, except for a moderate red 
throat and pharynx.  Routine catarrhal fever treatment was 
instituted.  By the next day, the veteran had an uneventful 
recovery and was discharged to duty.  The service medical 
records contain no further reference to scarlet fever, 
catarrhal fever, or any residuals of either.  

The report of the veteran's separation medical examination in 
July 1946 reflects that there were essentially normal 
findings throughout, including a normal respiratory system 
with normal chest X-ray, normal sinuses, a normal 
cardiovascular system with blood pressure of 140/80, and 
normal orthopedic findings.  

The evidence also reflects that the veteran's United States 
Navy Rating in July 1946 was Aviation Boatswain's Mate (PH), 
Third Class and that he served on several ships, including 
the Tripoli and another carrier.  Literature setting out the 
duties of an Aviation Boatswain Mate and giving some of the 
history of the aircraft carrier Tripoli has been submitted by 
the veteran for review.  No objective support for the 
specific claims before the Board is found in any of the 
documents forwarded by the veteran.  The Board would note 
that the described duties place him primarily on the exposed 
flight deck as a plane handler, well away from the interior 
engineering spaces which contained most of the asbestos 
insulation material.  Other than his assertions, no evidence 
of significant exposure to asbestos during his service in the 
Navy or his development of any disability possibly related to 
asbestos exposure has been presented.  Similarly, there is no 
objective evidence that he has residuals of scarlet fever or 
residuals of service incurred nicotine dependence.  There is 
no evidence that the claimed disabilities currently exist, 
let alone that they might be due to any of the specific 
service etiologies claimed by the veteran.  

In March 1998, the RO informed the veteran that, in order to 
justify a belief that a claim is well grounded, there 
generally had to be medical evidence of a current disability, 
evidence of incurrence or aggravation of a disease or injury 
in service, and evidence of a nexus, or link, between the 
two.  The RO requested that the veteran furnish such evidence 
regarding his claim for service connection for hearing loss.  
In response to the letter, the veteran stated in April 1998 
that he had no further information to submit other than his 
doctor's statements regarding hearing loss.  In April 1998, 
the RO sent essentially the same request for information to 
the veteran regarding the claims for service connection for 
disabilities currently being considered by the Board.  In 
response to that letter, the veteran stated in May 1998 that 
he had submitted evidence of current disabilities, evidence 
of a disease or injury in service and doctor's statements 
providing a nexus between the two.  In addition, the veteran 
stated that, regarding tobacco use, he had used cigarettes 
very incidentally before entering the service; that during 
service he began smoking approximately a package a day 
because they were available and tax free, and that from this 
he developed the habit of smoking.  Again, the only 
physicians' statements of record submitted by the veteran are 
those from Dr. Foss and Dr. Wagoner which are not pertinent 
to the current issues before the Board, but rather concern 
the veteran's hearing disability.  

As noted herein, the only physician's statements which the 
veteran has furnished have served as a basis for granting 
service connection for hearing loss and tinnitus. He has not 
provided any similar data regarding the additional claimed 
disabilities currently at issue here, and has not identified 
the purported statements in any way, such as by name of 
physician, time frame, location, etc., which would permit the 
VA to further pursue or confirm his account.  In sum, there 
is no medical evidence reflecting the current existence of 
any of the claimed disabilities asserted by the veteran and 
his representative to be of service origin, or any medical 
authority remotely setting out a nexus.  Specifically, there 
is no objective evidence that he currently has a respiratory 
disability, hypertension, arthritis, a circulatory 
disability, or a sinus disability, which might be 
attributable to service.  The only evidence presented 
reflecting the current existence of the claimed disabilities 
and connecting them with service, are the veteran's own 
statements and the arguments by his representative.  These 
statements as to the etiology of any current disability, 
however, do not equate to competent evidence relating a 
present condition to the appellant's military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
testimony is not competent evidence when the question 
presented requires specialized knowledge).  Accordingly, all 
of these claims must be found to be not well grounded in the 
absence of competent evidence linking any currently claimed 
disability to the veteran's active duty service.  Again, the 
Board has considered the contention that there is an 
interrelationship between the claimed disabilities, for 
example that asbestos exposure or nicotine dependence caused 
the development of circulatory disability, hypertension 
and/or a respiratory disability.  However, the absence of 
clinical confirmation that any of the disabilities for which 
service connection is claimed currently exists negates the 
possibility that the veteran has a chronic disability that 
might be attributable to any of the alleged etiologies he 
advances.  The Board agrees with the RO that the claims are 
not well grounded.  As such, the benefits sought on appeal 
are denied.  

The veteran is reminded that what is lacking here for each 
claimed disorder is medical evidence establishing a diagnosis 
of a disability and of a nexus between that current chronic 
disability and service.  Evidence that could establish a well 
grounded claim would be a physician setting out some sort of 
medical link between a currently identified respiratory 
disability, for example, and the veteran's active service.  
If that were to happen, a nexus to service would be suggested 
which would result in making the claim well grounded and thus 
require comprehensive development and consideration.  That 
evidence does not currently exist here and needs to be 
submitted in a reopened claim in order to activate a duty to 
assist on the part of the VA and afford de novo consideration 
of any of the veteran's claims.  At this point, the 
representative's request for additional development of the 
evidence, including scheduling of another examination and/or 
consideration of the claims by a medical expert, is not 
required and the requests are denied.  For the reasons set 
forth herein, the Board is satisfied that the veteran's 
claims have been considered as extensively as is legally 
permitted based on the evidence of record.  

Inasmuch as the foregoing explains the necessity for 
competent evidence of a current disability which is linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for any of the claimed disabilities.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

As the appellant has not submitted the evidence necessary for 
a well grounded claim on any issue, a weighing of the merits 
of the claims is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a respiratory disability, 
hypertension, arthritis, a circulatory disability, and a 
sinus disability is denied.  



		
	ROBERT D. PHILIPP
Veterans Law Judge,
	Board of Veterans' Appeals



 
- 2 -


- 1 -


